Exhibit 10.20

 

April 27, 2004

 

 

PRIVATE AND CONFIDENTIAL

 

DLJ Merchant Banking II, Inc.

11 Madison Avenue

New York, NY 10010

 

Von Hoffmann Corporation

1000 Camera Avenue

St. Louis, MO 63126

 

Ladies and Gentlemen:

 

Reference is hereby made to that certain letter agreement dated March 26, 2002,
as amended (the “Amendment”) on October 31, 2003 (as amended, the “Agreement”),
a copy of which is attached hereto, between Credit Suisse First Boston
Corporation (n/k/a Credit Suisse First Boston LLC “CSFB”) and Von Hoffmann
Corporation (the “Company”).  Capitalized terms used and not otherwise defined
herein shall have the meanings assigned to such terms in the Agreement.

 

CSFB hereby assigns as of the date hereof all of its rights and obligations
under the Agreement to DLJ Merchant Banking II, Inc. (“Merchant Banking”), and
Merchant Banking hereby assumes as of the date hereof all of the rights and
obligations of CSFB under the Agreement.  The Company hereby consents to such
assignment and assumption, and the Company shall pay to Merchant Banking,
instead of the amounts and the times set forth in paragraph 2(a) of the
Agreement, the Annual Fee in the amount, and at the times, set forth in the
following paragraph.

 

Merchant Banking and the Company hereby agree that after giving effect to the
foregoing assignment (i) the waiver of the Annual Fee referenced in the
Amendment is hereby terminated; (ii) the Agreement shall be valid and effective
for a term of one (1) year from the date hereof; (iii) the Annual Fee due and
payable for 2004 (i.e. $500,000) shall be paid by the Company within three (3)
business days following the date hereof; and (iv) paragraph 5 (Additional
Services) of the Agreement is deleted in its entirety.

 

Notwithstanding the foregoing, CSFB and its affiliates shall have the rights and
benefits provided by the indemnity set forth on Annex A to the Agreement (in
addition to, and not to the exclusion of, Merchant Banking) for any advisory
services rendered or failed to be rendered by CSFB to the Company pursuant to
the Agreement prior to the date hereof.

 

Please confirm your agreement with the foregoing by signing in the space
indicated below and returning an executed copy of this letter to CSFB.

 

--------------------------------------------------------------------------------


 

 

Very truly yours,

 

 

 

 

 

CREDIT SUISSE FIRST BOSTON LLC

 

 

 

 

 

 

 

 

 

By:

/s/ Edward Yorke

 

 

 

Name:

Edward Yorke

 

 

Title:

Authorized Signatory

 

 

Accepted and agreed to

this 27th day of April, 2004

 

DLJ MERCHANT BANKING II, INC.

 

 

 

 

 

 

By:

/s/ Michael Isikow

 

 

Name:

Michael Isikow

 

Title:

Vice President

 

 

 

 

 

 

Acknowledged and agreed to

this 27th day of April, 2004

 

 

 

VON HOFFMANN CORPORATION

 

 

 

 

 

 

By:

/s/ Gary Wetzel

 

 

Name:

Gary Wetzel

 

Title:

Chief Financial Officer

 

--------------------------------------------------------------------------------